                Case:17-80052-jwb    Doc #:75 Filed: 05/03/19   Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                             _______________________

In re:
                                                      Case No. BG 17-00047
ROBIN L. KRUTEL,                                      Chapter 7

     Debtor.
______________________________________/

KELLEY R. BROWN,
                                                      Adversary Proceeding
         Plaintiff,                                   No. 17-80052

-vs-

ROBIN THOMAS-KRUTEL,

     Defendant.
______________________________________/


                                 FINAL PRETRIAL ORDER
                                    AND TRIAL NOTICE

       A final pretrial conference respecting the above adversary proceeding took place
in Grand Rapids, Michigan, on April 25, 2019. Appearing at the pretrial conference were:

Nicholas S. Laue, Esq., attorney for Plaintiff.

Michelle K. Burns, Esq., attorney for Defendant.


Jurisdiction

         See First Pretrial Order.


Issues

         See First Pretrial Order.
             Case:17-80052-jwb       Doc #:75 Filed: 05/03/19      Page 2 of 3




Rule 7026(a) Initial Disclosures

       At the final pretrial conference, counsel for the Defendant agreed to provide a copy
of the Defendant’s initial disclosures to Plaintiff’s counsel.


Discovery

       Discovery in this adversary proceeding is now closed. See Second Pretrial Order.


Witness Lists and Exchange of Exhibits

       The parties shall exchange their respective witness lists on or before July 23,
2019. A copy of each party’s witness list shall also be filed with the court. Failure to
disclose the identity of a prospective witness may result in the court prohibiting the witness
from testifying.

       On or before July 23, 2019, all parties shall:

       (a)    exchange copies of all exhibits they intend to introduce into evidence;

       (b)    file an Exhibit List with the court; and

       (c)    submit two sets of hard copies of all exhibits to the United States Bankruptcy
              Court, One Division North, Grand Rapids, Michigan 49503 (the court will not
              docket the proposed exhibits).

        If a party’s exhibits exceed five (5), the party’s respective exhibits shall be
submitted in a bound exhibit booklet. The Plaintiff’s exhibits shall be tabbed and labeled
“Plaintiff’s Exhibits 1, 2, 3, etc.;” the Defendant’s exhibits shall be tabbed and labeled
“Defendant’s Exhibits A, B, C, etc.” Failure to comply with the above requirements may
result in the court excluding a given exhibit or all exhibits at trial.

       Unless a written objection is filed with the court and a copy of the objection served
upon the proponent of the exhibit on or before July 26, 2019, such exhibits will be
received into evidence at trial without the necessity of any further authentication; however,
the parties may, at trial, object to an exhibit based upon hearsay or relevancy and may
argue the weight of an exhibit.
                Case:17-80052-jwb      Doc #:75 Filed: 05/03/19   Page 3 of 3




 Legal Memoranda

        The parties shall each file a memorandum of legal authorities and argument with
 the court respecting contested factual and legal issues in this adversary proceeding, and
 serve a copy upon opposing counsel, on or before July 23, 2019.


 Trial Date and Notice

        The parties and the court believe that this adversary proceeding will take
 approximately two days to try. The trial shall be held at the United States Bankruptcy
 Court, One Division North, Courtroom B, Grand Rapids, Michigan on the following dates
 and times:

         July 30, 2019 at 10:00 a.m.
         July 31, 2019 at 9:00 a.m.

        No adjournment of the trial shall be permitted by the court unless good cause is
 shown by the party who is requesting adjournment pursuant to a motion filed with the
 court and served upon all other parties.

        IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant
 to Fed. R. Bankr. P. 9022 and LBR 5005-4 upon:

 Nicholas S. Laue, Esq.
 Michael M. Malinowski, Esq.

                                       END OF ORDER




IT IS SO ORDERED.
Dated May 3, 2019
